EXHIBIT 10.1


AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of July 12, 2018, is entered into by and among Steelcase
Inc. (the “Company”), the institutions listed on the signature pages hereto and
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), in respect of the Credit Agreement described below.
W I T N E S S E T H:
WHEREAS, the Company is a party to that certain Second Amended and Restated
Credit Agreement, dated as of September 23, 2016, among the Company, the
Subsidiary Borrowers from time to time party thereto, the lenders from time to
time party thereto (the “Lenders”) and the Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, the Company has notified the Administrative Agent of its desire to
increase the Aggregate Revolving Loan Commitment by an aggregate amount of
$75,000,000, resulting in an Aggregate Revolving Loan Commitment of $200,000,000
(such increase, the “Revolver Increase”); and
WHEREAS, the parties hereto have agreed to amend the Credit Agreement to, among
other things, provide for the Revolver Increase on the terms and conditions set
forth herein;
NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:
Section 1.1    Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
Section 1.2    Amendments to the Credit Agreement; Revolver Increase.
(a)    Effective as of the date first set forth above and subject to the
conditions precedent set forth in Section 1.4 below, the parties hereto agree
that the Credit Agreement is hereby amended as follows:
(i)    Section 1.1 of the Credit Agreement is hereby amended to add the
following definitions thereto in the appropriate alphabetical sequence:
“Amendment No. 1 Effective Date” means July 12, 2018.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
(ii)    Section 1.1 of the Credit Agreement is hereby amended to delete the last
sentence of the definition of “Aggregate Revolving Loan Commitment” in its
entirety and to substitute the following sentence therefor:
As of the Amendment No. 1 Effective Date, the Aggregate Revolving Loan
Commitment is Two Hundred Million and 00/100 Dollars ($200,000,000.00).
(iii)    Section 2.3 of the Credit Agreement is hereby amended to delete the
first sentence thereof in its entirety and to substitute the following sentence
therefor:


1



--------------------------------------------------------------------------------




The Swing Line Loans, (a) if denominated in Dollars, shall be Floating Rate
Advances or shall bear interest at such other rate as may be agreed to by the
Company and the Swing Line Bank, and (b) if denominated in euro, shall bear
interest at (i) a rate at which the Swing Line Bank offers to place deposits in
euro for the applicable period to first-class banks in the London interbank
market at approximately 11:00 a.m. London time on the first day of the
applicable Interest Period for such Swing Line Loan in euro at the time of the
making of any such Swing Line Loan Advances or (ii) such other rate as may be
agreed to by the Company and the Swing Line Bank.
(iv)    Section 4.3 of the Credit Agreement is hereby deleted in its entirety
and the following new Section 4.3 is substituted therefor:
4.3.
Availability of Types of Advances.

(A)    If at the time that the Administrative Agent shall seek to determine the
LIBO Screen Rate on any date for any Interest Period for any Eurocurrency Rate
Advance the LIBO Screen Rate shall not be available for such Interest Period
and/or for the applicable currency with respect to such Eurocurrency Rate
Advance for any reason, and the Administrative Agent shall reasonably determine
that it is not possible to determine the Interpolated Rate (which conclusion
shall be conclusive and binding absent manifest error), then (i) if such Advance
shall be requested in Dollars, then such Advance shall be made as a Floating
Rate Advance at the Alternate Base Rate and (ii) if such Advance shall be
requested in any Agreed Currency other than Dollars, the LIBO Rate shall be
equal to the rate determined by the Administrative Agent in its reasonable
discretion after consultation with the Company and consented to in writing by
the Required Lenders (the “Alternative Rate”); provided, however, that until
such time as the Alternative Rate shall be determined and so consented to by the
Required Lenders, Advances shall not be available in such affected foreign
currency.
(B)    If prior to the commencement of any Interest Period for a Eurocurrency
Rate Advance:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Eurocurrency Base Rate or the Eurocurrency
Rate, as applicable (including, without limitation, because the LIBO Screen Rate
is not available or published on a current basis), for a Loan in the applicable
currency or for the applicable Interest Period; or
(i)    the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Base Rate or the Eurocurrency Rate, as applicable, for a Loan in
the applicable currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Advance for such Interest Period;
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Borrowing/Election Notice that requests the conversion of any
Advance to, or continuation of any Advance as, a


2



--------------------------------------------------------------------------------




Eurocurrency Rate Advance in the applicable currency or for the applicable
Interest Period, as the case may be, shall be ineffective, (ii) if any
Borrowing/Election Notice requests a Eurocurrency Rate Advance in Dollars, such
Advance shall be made as a Floating Rate Advance and (iii) if any
Borrowing/Election Notice requests a Eurocurrency Rate Advance in a foreign
currency, then the Eurocurrency Base Rate for such Eurocurrency Rate Advance
shall be the Alternative Rate; provided that if the circumstances giving rise to
such notice affect only one Type of Advances, then the other Type of Advances
shall be permitted.
(C)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (B)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (B)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which an applicable LIBO Screen Rate
for any Agreed Currency shall no longer be used for determining interest rates
for loans, then the Administrative Agent and the Company shall (x) endeavor to
establish an alternate rate of interest to the Eurocurrency Rate for Loans
denominated in Dollars, and (y) endeavor to establish an Alternative Rate as
described in clause (A) above for Loans denominated in Agreed Currencies other
than Dollars, in each case, that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States in Dollars or such Agreed Currency at such time, as applicable,
and shall enter into an amendment to this Agreement to reflect such alternate
rate or rates of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Eurocurrency Margin). Notwithstanding
anything to the contrary in Section 9.02, (1) any such amendment establishing an
alternate rate of interest for Loans denominated in Dollars shall become
effective without any further action or consent of any other party to this
Agreement so long as the Administrative Agent shall not have received, within
ten (10) Business Days of the date notice of such alternate rate or rates of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment and (2) any such
amendment establishing an Alternative Rate for Loans denominated in a foreign
currency shall become effective without any further action or consent of any
other party to this Agreement so long as the Required Lenders shall have
approved such Alterative Rate. Until an alternate rate of interest or
Alternative Rate, as applicable, shall be determined in accordance with this
clause (C) (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 4.3(C), only to the extent the LIBO Screen
Rate for the applicable Agreed Currency and such Interest Period is not
available or published at such time on a current basis), (x) any
Borrowing/Election Notice that requests the conversion of any Advance to, or
continuation of any Advance as, a Eurocurrency Rate Advance, and any
Borrowing/Election Notice for a Eurocurrency Rate Advance in a foreign currency
shall, in each case, be ineffective, and (y) if any Borrowing/Election Notice
requests a Eurocurrency Rate Advance in Dollars, such Advance shall be made as
an Floating Rate Advance; provided that, if such alternate rate of interest or
Alternative Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.
(v)    Section 7.1(G) of the Credit Agreement is hereby deleted in its entirety
and the following new clause (G) is substituted therefor:


3



--------------------------------------------------------------------------------




(G) Other Information. Promptly upon receiving a request therefor from the
Administrative Agent or any Lender, prepare and deliver to the Administrative
Agent and the Lenders (i) such other information with respect to the Company or
any of its Subsidiaries, as from time to time may be reasonably requested by the
Administrative Agent or any Lender and (ii) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act and the Beneficial Ownership
Regulation.
(vi)    Exhibit A to the Credit Agreement (Revolving Loan Commitments) is hereby
amended in its entirety to be in the form of the Exhibit A (Revolving Loan
Commitments) attached as Annex I hereto (the “Amended Commitments Schedule”).
(b)    By its execution below, each Lender identified on the signature pages
hereto as an “Incremental Lender” agrees, effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 1.4
below, to have its existing Revolving Loan Commitment increased by an amount
necessary to reflect the Revolving Loan Commitment set forth for such Lender on
the Amended Commitments Schedule. The terms applicable to such increased
Revolving Loan Commitments (and the related Revolving Credit Exposure) are set
forth in the Credit Agreement. For the avoidance of doubt, the maximum aggregate
amount of future Incremental Term Loans and increases to the Aggregate Revolving
Loan Commitment pursuant to Section 2.22 of the Credit Agreement shall remain
$75,000,000 after giving effect to this Section 1.2(b). In connection with the
Revolver Increase effected hereby, the Administrative Agent shall make
adjustments among the Lenders with respect to the Revolving Loans, if any, then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to cause each Revolving Lender’s
portion of the outstanding Revolving Loans and related Revolving Credit Exposure
to equal its Pro Rata Share thereof, after giving effect to this Amendment;
provided, that, in respect of any Eurocurrency Rate Loan outstanding on the
Amendment No. 1 Effective Date, the Company hereby agrees to compensate each
Lender for all losses, expenses and liabilities incurred by such Lender in
connection with the sale and assignment of such Eurocurrency Rate Loan
necessitated by such adjustments on the terms and in the manner as set forth in
Article IV of the Credit Agreement.
Section 1.3    Representations and Warranties. The Company represents and
warrants to the Administrative Agent and each Lender that:
(a)    The representations and warranties of the Company set forth in the Loan
Documents are true and correct in all material respects (or in all respects if
the applicable representation and warranty is qualified by Material Adverse
Effect or any other materiality qualifier) on and as of the date hereof, unless
such representation and warranty is made as of a specific date, in which case,
such representation and warranty shall be true and correct in all material
respects (or in all respects in the case of any representation and warranty
qualified by materiality or Material Adverse Effect) as of such date.
(b)    At the time of and immediately after giving effect to this Amendment, no
Default or Unmatured Default has occurred and is continuing.
(c)    This Amendment has been duly executed and delivered by the Company. This
Amendment and the Credit Agreement (as amended by the Amendment) constitute the
Company’s legal, valid and binding obligations, enforceable against the Company
in accordance with its terms (except as


4



--------------------------------------------------------------------------------




enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles).
(d)    The execution and delivery by the Company of the Amendment and the
performance by the Company of the Amendment and the Credit Agreement (as amended
by the Amendment) (a) has been duly authorized by all necessary corporate or
other organizational action, (b) do not and will not (i) conflict with its
certificate or articles of incorporation or by-laws, (ii) conflict with, result
in a breach of or constitute (with or without notice or lapse of time or both) a
default under any Requirement of Law (including, without limitation, any
Environmental Property Transfer Act) or Contractual Obligation of the Company,
or require termination of any Contractual Obligation, except any such conflict,
breach, default or termination which individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect, or (iii) result in or
require the creation or imposition of any Lien whatsoever upon any of the
property or assets of the Company, and (c) do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by any Governmental Authority (including under any Environmental
Property Transfer Act) or any other third party except such registrations,
consents, approvals, notices and other actions which have been made, obtained or
given, or which, if not made, obtained or given, individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
Section 1.4    Conditions Precedent. The effectiveness of this Amendment is
subject to the conditions precedent that the Administrative Agent shall have
received the following:
(a)    duly executed copies of this Amendment from each of the Administrative
Agent, the Company and the Lenders (including in its capacity as an Incremental
Lender, if applicable);
(b)    a certificate of the Secretary or an Assistant Secretary of the Company
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of the Company, as attached thereto and
as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of the Company as in
effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of the Company approving or consenting to the
Revolver Increase, and (iv) the names, titles and true signatures of the
incumbent officers (or managers) of the Company authorized to sign the Amendment
and any other Loan Documents to which it is a party;
(c)    a good standing certificate for the Company from the Secretary of State
of its jurisdiction of organization;
(d)    a certificate of the Company signed by an authorized officer of the
Company, certifying that, before and after giving effect to the Revolver
Increase, (i) the representations and warranties contained in Article VI of the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (or in all respects if the applicable representation and
warranty is qualified by Material Adverse Effect or any other materiality
qualifier) as of the date of the Revolver Increase, unless any such
representation and warranty is made as of a specific date, in which case, such
representation and warranty shall be true and correct in all material respects
(or in all respects in the case of any representation and warranty qualified by
materiality or Material Adverse Effect) as of such date, (ii) no Default or
Unmatured Default has occurred and is continuing and (iii) the Company is in
compliance (on a pro forma basis) with the covenants contained in Section 7.4 of
the Credit Agreement after giving effect to the Revolver Increase;


5



--------------------------------------------------------------------------------




(e)    legal opinions of each of (i) Winston & Strawn LLP, counsel for the
Company, and (ii) Daniel J. Brondyk, Assistant General Counsel of the Company,
each in form and substance reasonably satisfactory to the Administrative Agent;
(f)    to the extent any Lender requests the same, at least five days prior to
the Effective Date, all documentation and other information regarding the
Company requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation;
(g)    such other documents, instruments and agreements as the Administrative
Agent may reasonably request; and
(h)    all fees and expenses due and payable on or prior to the date hereof in
connection with this Amendment.
Section 1.5    Continuing Effectiveness, Etc.
(a)    Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or
words of like import shall mean and be a reference to the Credit Agreement as
modified hereby and each reference to the Credit Agreement in any other
document, instrument or agreement executed and/or delivered in connection the
Credit Agreement shall mean and be a reference to the Credit Agreement as
modified hereby.
(b)    Except as specifically amended hereby, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed. This Amendment is not intended to and does not constitute a novation
of the Borrower’s obligations under the Loan Documents. The Company (i) agrees
that, except as specifically provided herein, this Amendment and the
transactions contemplated hereby shall not limit or diminish the obligations of
the Company arising under or pursuant to the Credit Agreement or the other Loan
Documents to which it is a party, (ii) reaffirms its obligations under the
Credit Agreement, the Security Agreement and each and every other Loan Document
to which it is a party and (iii) reaffirms (x) all Liens on the Collateral which
have been granted by it in favor of the Administrative Agent (for itself and the
other Secured Parties) pursuant to any of the Loan Documents and (y) all filings
made with any Governmental Authority in connection with such Liens.
(c)    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.
(d)    This Amendment shall constitute a Loan Document.
(e)    Upon the effectiveness of this Amendment, the Increase Notice delivered
by the Company on June 12, 2018 shall be deemed withdrawn and shall be of no
force or effect.
Section 1.6    CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT
TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


6



--------------------------------------------------------------------------------




Section 1.7    Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment.
Section 1.8    Successors and Assigns. This Amendment shall be binding upon the
Company, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Lenders and the Administrative Agent and their respective successors and
assigns.
Section 1.9    Integration. This Amendment contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
Section 1.10    Headings. Section headings in this Amendment are included herein
for convenience or reference only and shall not constitute a part of this
Amendment for any other purpose.
[signature pages follow]


7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
STEELCASE INC., as the Company
 
 
 
By:
/s/ Stacy L. McKinney
 
Name: Stacy L. McKinney
Title: Assistant Treasurer



Signature Page to
Amendment No. 1 to Second Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent, as a Lender and an
Incremental Lender
 
 
By:
/s/ Brendan Korb
 
 
Name: Brendan Korb
Title: Vice President
 







Signature Page to
Amendment No. 1 to Second Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender and an Incremental Lender
 
By: /s/ Gregory J. Bosio
 
Name: Gregory J. Bosio
 
Title: Senior Vice President





Signature Page to
Amendment No. 1 to Second Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and an Incremental Lender
 
By: /s/ Emma Clifford
 
Name: Emma Clifford
 
Title: Director & Portfolio Manager





Signature Page to
Amendment No. 1 to Second Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender and an Incremental Lender
 
By: /s/ Graeme Robertson
 
Name: Graeme Robertson
 
Title: Director





Signature Page to
Amendment No. 1 to Second Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK, as a Lender and an Incremental Lender
 
By: /s/ Steven J. McCormack
 
Name: Steven J. McCormack
 
Title: Senior Vice President





Signature Page to
Amendment No. 1 to Second Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------





THE NORTHERN TRUST COMPANY, as a Lender and an Incremental Lender
 
By: /s/ Wicks Barkhausen
 
Name: Wicks Barkhausen
 
Title: Vice President



Signature Page to
Amendment No. 1 to Second Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------




FIFTH THIRD BANK, as a Lender and an Incremental Lender
 
By: /s/ Mike Gifford
 
Name: Mike Gifford
 
Title: Director, Corporate Banking



Signature Page to
Amendment No. 1 to Second Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------




SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH, as a Lender and an Incremental Lender
 
By: /s/ John Hogan
 
Name: John Hogan
 
Title: Director





Signature Page to
Amendment No. 1 to Second Amended and Restated Credit Agreement
Steelcase Inc.

--------------------------------------------------------------------------------





Annex I
EXHIBIT A
TO
CREDIT AGREEMENT
(as amended)
Revolving Loan Commitments


Lender
Revolving Loan Commitment


JPMorgan Chase Bank, N.A.
$44,800,000.00
Bank of America, N.A.
$30,400,000.00
Wells Fargo Bank, National Association
$30,400,000.00
HSBC Bank USA, National Association
$30,400,000.00
The Huntington National Bank
$16,000,000.00
The Northern Trust Company
$16,000,000.00
Fifth Third Bank
$16,000,000.00
Société Générale, New York Branch
$16,000,000.00
Total
$200,000,000






